Citation Nr: 0617753	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  00-12 161	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for residuals of yellow 
fever.

2.  Entitlement to service connection for status post 
tonsillectomy.

3.  Entitlement to service connection for residuals of 
excision of lipoma of the low back.


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Counsel




INTRODUCTION

The veteran served on active duty from April 1941 to January 
1946.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an October 1999 rating decision of the 
San Juan, Puerto Rico, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  The medical evidence does not establish that the veteran 
currently suffers from any residuals of yellow fever.

2.  The evidence does not establish that there is a specific 
disability associated with his status post tonsillectomy.

3.  The medical evidence does not establish that the veteran 
currently suffers from residuals of excision of a lipoma of 
the low back.


CONCLUSIONS OF LAW

1.  The veteran does not have residuals of yellow fever that 
are related to his period of active duty.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  A disability related to the veteran status post 
tonsillectomy was not incurred in or aggravated during active 
service.  38 U.S.C.A. § 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

3.  The veteran does not have residuals of excision of a 
lipoma of the low back that is related to his period of 
active duty.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Entitlement to service connection 

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2005).  If a condition noted during service 
is not determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005). 

To grant service connection, it is required that the evidence 
shows the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which recently stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

The VA treatment records are extensive, but do not address 
any disability associated with residuals of yellow fever, 
status post tonsillectomy, or residuals of excision of a 
lipoma of the low back.  There is no indication of any 
treatment for any of these disabilities, or any diagnosis of 
any of these disabilities contained in the VA treatment 
records from the VA Medical Centers in New York, and San Juan 
as well as the outpatient clinic in Ponce. 

The veteran underwent a VA examination in April 1999.  The 
veteran reported a history of yellow fever in service and a 
history of a fall followed by excision of a lipoma of the low 
back.  The VA examiner stated that there was no evidence of 
any current residuals of yellow fever.  In addition, the 
examination showed no objective evidence of lipomas on the 
back and no objective evidence of a scar on the low back 
where the veteran indicated the lipoma was excised.  The VA 
examination did indicate a diagnosis of status post 
tonsillectomy, although there is no indication in the VA 
examination report or the VA treatment records of any 
disability associated with the veteran's status post 
tonsillectomy.

Based on the above, the Board finds that entitlement to 
service connection for residuals of yellow fever and 
residuals of excision of a lipoma of the low back must be 
denied because there is not sufficient medical evidence 
establishing that the veteran currently suffers from any 
residuals of yellow fever or any residuals of excision of a 
lipoma of the low back.  In the absence of proof of a present 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).  The Board finds the VA 
examination of April 1999 to be persuasive.  The examiner was 
unable to find any objective evidence of residuals of yellow 
fever or any objective evidence that the veteran had 
undergone excision of a lipoma of the low back with no 
evidence of lipomas and no evidence of a scar association 
with excision.  Since there is insufficient current medical 
evidence of residuals of yellow fever, or residuals of a 
lipoma of the low back, service connection for these 
conditions is not warranted. 38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2005).  The Board acknowledges that the 
veteran is complaining of a current disability, however, 
while the veteran is competent to describe symptoms, he is 
not a medical professional, and is not competent to offer 
opinions as to the diagnosis or etiology of medical 
conditions.  See, Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Service connection is not warranted for residuals of 
yellow fever, or residuals of excision of a lipoma of the low 
back.

The VA examination in April 1999 did indicate a diagnosis of 
status post tonsillectomy, although there is no indication of 
any specific disability associated with the veteran's status 
post tonsillectomy.  The veteran stated that he underwent a 
tonsillectomy in service.  The veteran's service medical 
records are unavailable and were likely destroyed by the 1973 
fire at the National Personnel Records Center.  Where the 
service medical records are lost and presumed destroyed the 
Board's obligation to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule is 
heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991).  See also Marciniak v. Brown, 10 Vet. App. 198, 201 
(1997) (Board complied with requirements set forth in O'Hare 
where heightened consideration was afforded due to the 
missing records), aff'd, 168 F.3d 1322 (Fed. Cir. 1998).  The 
RO attempted to obtain service medical records but they were 
unavailable.  There is no indication of any disability linked 
to the veteran's tonsillectomy even if it is assumed that the 
veteran had a tonsillectomy in service.  In the absence of 
any current disability, there can be no valid claim.  Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  Therefore, even 
assuming the veteran did have a tonsillectomy in service, 
service connection is not warranted in the absence of any 
specific disability associated with the veteran's status post 
tonsillectomy.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2005).

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but the preponderance of the evidence as 
discussed above favors a denial of the claim and there is no 
doubt to be resolved in the veteran's favor.

II.  Duties to Assist and Notify

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002)).  The VCAA 
imposes obligations on VA in terms of its duties to notify 
and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159 (b) (2005); Quartuccio v. Principi. 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), above, the Board 
notes that the RO sent the appellant VCAA notice letters in 
July 2001 and May 2004 that told him what was necessary for 
his claims to be granted.  With regard to elements (2) and 
(3), the Board notes that the RO's July 2001 and May 2004 
letters notified the appellant of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, or records 
from other Federal agencies, but that he was responsible for 
providing any necessary releases and enough information about 
the records so that VA could request them from the person or 
agency that had them.  

Finally, with respect to element (4), the Board notes that 
the RO's May 2004 letter asked the appellant to tell VA about 
any additional information or evidence that would pertain to 
his claim.  The Board finds that the requirements of the 
fourth notice element have been met.  

The Board is mindful that, in concluding that the VCAA notice 
requirements have been satisfied, the Board believes that at 
its core, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done irrespective of whether it has been done by way 
of a single notice letter, or via more than one 
communication, the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, 
38 C.F.R. § 20.1102 (2005)

The Court in Pelegrini also held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided 
to a claimant before the initial unfavorable agency of 
original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, the initial AOJ decision was made 
prior to the veteran having been fully informed of the VCAA.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case was harmless error in 
that the veteran has had a full opportunity to present 
evidence or argument after receiving the notification letter 
in May 2004.  The most recent SSOC is dated in December 2005.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2005).  The RO 
attempted to obtain service medical records and Social 
Security records, and did obtain VA treatment records.  The 
veteran was provided a VA examination.  The veteran has not 
indicated that there is additional evidence available that is 
obtainable.  In connection with the claims the RO requested 
service medical records, but was told that the record was 
fire related and could not be reconstructed.  While the loss 
of such records is unfortunate, it is clear that such records 
are not material to this case as the claim must be denied on 
the basis of a lack of evidence of current disability, rather 
than on the question of whether there is a link to service, 
with respect to the claims for residuals of yellow fever and 
residuals of excision of a lipoma of the low back.  With 
respect to the claim of status post tonsillectomy, the RO 
attempted to obtain service medical records to review but was 
unsuccessful.  There is no suggestion of a link to service or 
indeed a suggestion of actual disability associated with the 
veteran's status post tonsillectomy.  Moreover, in light of 
the lack of medical evidence establishing a link to service, 
the Board finds that the duty to assist has been met.

Thus, on appellate review, the Board sees no areas in which 
further development is needed.  The RO has met the 
requirements of the VCAA, and there would be no benefit in 
developing this case further.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  Under 
these circumstances, adjudication of this appeal, without 
referral to the RO for further consideration of the claim 
under the VCAA, poses no prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. at 394; VAOPGCPREC 16-92.  


ORDER

Entitlement to service connection for residuals of yellow 
fever is denied.

Entitlement to service connection for status post 
tonsillectomy is denied.

Entitlement to service connection for residuals of excision  
of a lipoma of the low back is denied.



____________________________________________
C.W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


